UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
HAMILTON BYNOG, CIVIL ACTION NO. 1:18-CV-00902
Plaintiff
VERSUS JUDGE DRELL
MICKEY DOVE, £7 AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants

AMENDED JUDGMENT

For purposes of clarification only — specifically, to specify that all claims
against Defendant Billy J. Harrington are dismissed without prejudice — the Court’s
Judgment (Doc. No. 387) adopting the Magistrate Judge’s Report and
Recommendation (Doc. No. 36) is hereby VACATED and WITHDRAWN, and this
Amended Judgment is hereby ENTERED.

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, after independent (de novo) review of the
record, noting the absence of objections thereto, and concurring with the Magistrate
Judge’s findings under the applicable law;

IT IS ORDERED that Defendant Dan Dyess’s Rule 4(m) Motion to Dismiss
(Doc. No. 17) is DENIED AS MOOT.

IT IS FURTHER ORDERED that Dyess’s Rule 12(b)(6) Motion to Dismiss (Doc.
17) is DENIED.

IT IS FURTHER ORDERED that Defendant Billy J. Harrington’s Rule
12(b)(6) Motion to Dismiss and/or Motion for Summary Judgment (Doc. No. 23) is

GRANTED IN PART and DENIED IN PART. The Court resolves the Motion under

 
Fed. R. Civ. P. 12(b)(6). To the extent Harrington seeks dismissal of Bynog’s § 1983
claims and state law claims (for failure to train and respondeat superior liability)
because Bynog failed to state claims for which relief could be granted (and not under
Heck), Harrington’s Motion is GRANTED, and all of Bynog’s claims against
Harrington are DISMISSED WITHOUT PREJUDICE.
IT IS FURTHER ORDERED that Bynog’s incorporated Motion for Stay (Doc.
81) is GRANTED IN PART, and Bynog’s claims against Dove and Wilkerson are
STAYED. The Motion for Stay (Doc. 31) is DENIED IN PART in all other respects.
Finally, the Court notes that, of Bynog’s initial claims, following remain
pending:
§ 1988 claims against Dove in his individual and official capacities (stayed);
§ 1983 claims against Wilkerson in his individual and official capacities (stayed);
§ 1983 claims against Williams, in her individual and official capacities;

state law tort claims against Dyess; and
state law tort claims against Jones.

oe oo bo rt

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

“DEE “DRELL. JUDGE
UNITED STATES DISTRICT COURT

5 Nt
2-2 -tay of January 2020.

 
